Citation Nr: 9902116	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to restoration of a 30 percent disability rating 
for hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active miliary service from March 1973 to 
September 1, 1976 and from September 28, 1976 to September 
1980.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In May 1996, the Board remanded the 
veterans claim of entitlement to restoration of a 30 percent 
disability rating for hiatal hernia to the RO for further 
evidentiary development. 

Also in May 1996, the Board restored a 50 percent evaluation 
for the veterans service-connected migraine headaches but 
confined its determination to the issue of restoration of the 
50 percent rating and did not consider the matter of 
entitlement to a higher rating.  In a rating decision dated 
the same month, the RO effectuated the 50 percent restoration 
for the veterans migraine headaches.  In a September 1996 
rating decision, the RO denied the veterans claim of 
entitlement to an increased rating for migraine headaches.  
The veteran objected to that denial in an October 1996 
statement that the Board construes as a notice of 
disagreement.  As such, the matter of an increased rating for 
migraine headaches is referred back to the RO for issuance of 
a statement of the case and any necessary additional 
development.

In a December 1996 rating decision, the RO declined to find 
new and material evidence to reopen the veterans claim of 
entitlement to service connection for a psychiatric disorder, 
including as secondary to service-connected migraine 
headaches.  In a January 1997 statement, the veteran 
requested reconsideration of the claim of service connection 
for a psychiatric disorder associated with his migraine 
headaches.  As the Board construes the veterans statement as 
a notice of disagreement with the December 1996 rating 
action, the Board must refer this matter, too, back to the RO 
for issuance of a statement of the case and appropriate 
development.




FINDINGS OF FACT

1. All pertinent evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by 
the RO.

2. An August 1981 rating decision granted service connection 
for hiatal hernia and assigned a 10 percent disability 
evaluation.

3. A June 1990 rating decision assigned a 30 percent 
disability evaluation for hiatal hernia, effective from 
April 1989, on the basis of the veterans symptoms of 
persistent recurrent epigastric distress with dysphagia, 
heartburn, regurgitation and substernal or arm pain.

4. An April 1992 rating decision reduced to 10 percent the 
disability evaluation for hiatal hernia, effective from 
August 1992.

5. The veteran currently experiences dysphagia symptoms, 
nausea, difficulty swallowing, gas and bloating and daily 
epigastric pain, with no anemia, vomiting, hematemesis, 
weight loss or melena.

6. Improvement in the veterans service-connected hiatal 
hernia has not been demonstrated.



CONCLUSION OF LAW

The criteria for a restoration of the 30 percent disability 
evaluation for residuals of hiatal hernia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.13, 4.114, Diagnostic Code 7346 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking restoration of his 30 percent 
disability evaluation for his hiatal hernia.  The veterans 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim that is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and, to that end, the 
Board remanded the veterans claim in May 1996 for further VA 
examination.  The VA examination reports are associated with 
the claims file and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

An August 1981 rating decision awarded service connection for 
hiatal hernia and assigned a 10 percent disability 
evaluation.  In a June 1990 rating decision, the RO increased 
the disability evaluation for the veterans hiatal hernia 
from 10 percent to 30 percent, effective from April 1989.  In 
reaching that determination, the RO considered VA outpatient 
medical records dated from March 1989 to April 1990.  

According to an April 1989 clinical entry, the veteran was 
seen with a history of persistent esophagitis and duodenitis 
despite medications.  He complained of heartburn and 
occasional dysaphia despite medication and said his stomach 
problems had not improved.  His weight was stable and 
appetite good, although he complained of midepigastric pain 
shortly after eating.

When seen in the VA clinic in January 1990, the veteran had 
no complaints and the impression was chronic gastroesophageal 
reflux disease (GERD).  Findings of an endoscopic 
(esophagogastroduodenoscopy-EGD) examination performed the 
next week included erosive esophagitis, antral erosion and 
duodenitis.  A March 1990 EGD examination indicated that the 
veterans esophagus showed linear ulcerations with diffuse 
ulcerative esophagitis.  The impression was ulcerative 
esophagitis and it was noted that if the veterans 
esophagitis was found to be present when examined in May 
1990, he would most likely have to undergo a Nissen surgical 
procedure. 

VA hospitalized the veteran from May to June 1990 and the 
hospital record indicates that he had a five-year history of 
postprandial epigastric heartburn and emesis with the 
diagnosis of reflux esophagitis secondary to Barretts 
esophagus.  The veteran denied hematemesis, peptic ulcer 
disease, melena or rectal bleeding.  While hospitalized, a 
transthoracic Nissen fundoplication was performed without 
complications.  At discharge, the veteran was stable, 
tolerated his diet and was ambulatory.  Final diagnoses 
included Barretts esophagus with chronic reflux esophagitis, 
hiatal hernia and status post Nissen fundoplication this 
admission.

As noted above, in June 1990, the veterans hiatal hernia 
disability evaluation was increased to 30 percent, effective 
from April 1989.

In September 1990, the RO received the veterans claim for an 
increased rating for his service-connected hiatal hernia and 
reviewed VA treatment records and examination reports dated 
from November 1990 to November 1991.  A November 1990 record 
indicates that the veteran had trouble swallowing solids and 
liquids, despite the Nissen fundoplication performed three 
months earlier.  Dysphagia was diagnosed.

A November 1990 VA examination report indicates that the 
veteran was 59 tall and weighed 166 pounds.  He complained 
of problems swallowing, with nausea and vomiting while 
sleeping.  According to a November 1990 VA radiologic report, 
an upper gastrointestinal (GI) series revealed significant 
retained secretions and food particles noted in the veterans 
stomach.  The stomach mucosa appeared normal with no ulcer or 
tumor noted.  The impression was status post fundoplication, 
otherwise normal GI.

Also in November 1990, the veteran underwent an EGD and 
complained of dysphagia with gastroesophageal reflux symptoms 
findings that showed mild Grade 1 esophagitis and a single 
patch or non erosive esophagitis, thought to be improved over 
a pre-operative EGD.  Mild gastritis, edematous folds and 
duodenitis in the bulb were also found.  The impression was 
minimal nonerosive esophagitis, status post Nissen procedure, 
no esophageal obstruction and mild gastritis and duodenitis.  

When seen in the VA outpatient clinic in January 1991, the 
veteran complained of difficulty swallowing and dysphagia 
with solids.  He said food got caught in his throat and he 
had to belch.  He had lost 7 pounds since October 1990 and a 
gastric emptying scan was described as markedly delayed.  The 
assessment was delayed gastric emptying.

A March 1991 entry shows the veteran complained of problems 
swallowing, frequent nausea and vomiting and reflux when 
supine.  He denied indigestion or gastric pain.  The 
impression was esophagogastric dysmotility and additional 
tests recommended.  Results of esophageal dilation performed 
the following week included an impression of GERD, status 
post Nissen procedure and status post esophageal dilation.  
In April 1991, the veteran underwent an endoscopy that showed 
a normal esophagus with minimal gastritis.  When seen in 
August 1991, he complained of difficulty swallowing.  That 
record further indicates that a barium swallow in March 1991 
showed mild narrowing at the gastroesophageal junction and a 
repeat barium swallow in May 1991 showed no change in distal 
narrowing.  The veteran said food got hung up in his throat 
and he occasionally got choked and had occasional 
heartburn/indigestion.  The impression was history of severe 
GERD/status post Nissen fundoplication and dysphagia.  

The veteran underwent VA examination in November 1991 and 
weighed 172 pounds.  He complained of nausea, vomiting, 
belching and indigestion with no weight loss.  The veteran 
said he felt he had more shortness of breath since his 1990 
surgery and had to eat in small swallows.  The diagnoses 
included history of hiatal hernia and status post surgical 
repair, symptomatic.  

In January 1992, the RO proposed that the assigned evaluation 
of 30 percent for hiatal hernia be reduced to 10 percent.  In 
a March 1992 statement, the veteran objected to the proposed 
reduction of his disability evaluation and said he 
experienced difficulty swallowing and vomiting. 

When seen in the VA outpatient clinic in March 1992, he 
weighed 178 pounds and complained of difficulty swallowing 
and left sided pain at operation site.  He also complained of 
indigestion and epigastric pain with spicy foods with no 
relief from medication.  The impression includes dysphagia, 
with a question as to secondary to motility disorder and GERD 
symptoms.  

The proposed rating reduction was implemented in a rating 
action dated in April 1992, effective August 1992.

In June 1992, the veteran complained of difficulty swallowing 
with no nausea or vomiting.  He weighed 169 pounds.  In 
August 1992, the outpatient record shows he weighed 163 
pounds and complained of abdominal discomfort and periodic 
sharp pain along the old hiatal hernia incision.  There was 
no pyrosis, nausea, vomiting or hematemesis. The assessment 
was dysphagia and a physician said that the veteran had a 
long-standing problem with dysphagia of unexplained etiology, 
despite extensive tests.

At his December 1992 personal hearing at the RO, the veteran 
testified that he experienced epigastric distress that 
prevented him from throwing up and he felt as if he had a big 
knot in his stomach.  He described having swallowing 
difficulty.  Since his surgery he experienced incisional pain 
near his left lung and had been unable to perform even manual 
labor. The veteran indicated that numerous gastrointestinal 
studies were performed regarding his swallowing problem.  He 
denied pain in his arms or shoulders but said his surgical 
incision was painful and pink.  He said he slept with the 
head of his bed elevated, but occasionally food came up and 
he regurgitated it.  He experienced pain and irritation with 
nausea when the food started to rise and had to get up and 
walk around to help dispel it.  He ate one meal per day and 
said his stomach digested food more slowly.  Medications such 
as Zantac and Maalox were not helpful.

Pursuant to the Boards May 1996 remand, the veteran was 
afforded further VA examination.  According to an August 1996 
VA gastrointestinal examination report, the veteran had a 
long history of hiatal hernia and underwent surgical repair 
in May 1990 (Nissen).  He complained of difficulty swallowing 
and gas.  Objective findings revealed that the veteran had an 
hiatal hernia, status-post-surgical repair.  
The report further indicated that in April 1995, an EGD 
showed gastric erosion at the antrum with campylobacter-like 
organism as positive for H-pylori.  The veteran also had an 
esophogram that showed poor motility of the distal esophagus.  
His abdomen had mild epigastric tenderness with no masses 
identified and he weighed 167 pounds, was not anemic and had 
no history of vomiting.  He had no hematemesis or melena and 
his area of pain was the epigastrium.  The diagnoses were 
hiatal hernia and dysphagia.  An EGD was scheduled.

In August 1996, the veteran was seen in the VA clinic with 
complaints of increased gas, bloating, nausea and dysphagia 
with no emesis and no alleviation of symptoms from Zantac.  
He complained of heartburn, indigestion (epigastric) and 
difficulty swallowing for many years.  A May 1995 EGD was 
reported to show a normal esophagus.  The clinical assessment 
was dyspepsia likely secondary to a post Nissen procedure and 
questionable dysphagia.  An August 1996 EGD showed mild 
mucosal erythema and friability present in the distal 
esophagus, a fundoplication deformity, focal erythema, edema 
and mucosal abnormalities in the duodenal bulb, including 
patchy erythema.  The impression was mild esophagitis, 
surgical changes of the stomach, mild gastritis and 
nonspecific duodenitis.   

When seen in the VA outpatient clinic in January 1997, the 
veteran complained of bloating, gas and food sticking in his 
throat.  He was able to belch some but unable to vomit.  
According to the record, part of the veterans symptoms were 
related to too tight of a Nissen wrap; options included anti-
gas medications or dilation of the wrap if symptoms did not 
improve.  The diagnosis was gas/bloat syndrome with Nissen.

In an July 1998 rating action, the RO granted service 
connection for intercostal neuralgia as secondary to the 
veterans service-connected hiatal hernia and granted a 
compensable disability evaluation. 





Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veterans service medical records and all other 
evidence of record pertaining to the history of his service-
connected hiatal hernia and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veterans service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, for hiatal 
hernia, symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health 
warrant a 60 percent rating.  A 30 percent rating is provided 
for hiatal hernia with persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Id.  A 10 percent 
rating is provided where there are two or more of the 
symptoms of the 30 percent rating of less severity.  Id.

Ratings on account of diseases subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record warrants the conclusion that sustained improvement 
has been demonstrated.  Moreover, although material 
improvement in the physical or mental condition is clearly 
reflected it should be considered whether the evidence makes 
it reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. § 3.344(a) 
(1998).  The provisions of paragraph (a) apply to ratings 
that have continued for five (5) years or more.  38 C.F.R. 
§ 3.344(c).  Here, as the 30 percent evaluation assigned for 
the service-connected hiatal hernia was in effect for less 
than 5 years, from April 1989 to August 1992, the provisions 
of 38 C.F.R. § 3.344(a) are inapplicable.

The veteran has contended that the 30 percent disability 
evaluation for his service-connected hiatal hernia should be 
restored, as his condition has not changed.  There is no 
question that a disability rating may be reduced; however, 
the circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Doffleymer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Veterans Appeals, in Brown v. Brown, 5 Vet. App. 413 
(1993), interpreted the provisions of 38 C.F.R. § 4.13 to 
require that in any rating reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects an improvement in the veterans ability to function 
under the ordinary conditions of life and work.

In Kitchens v. Brown, 7 Vet.App. 320 (1995), the appellant's 
disability rating had been reduced by the VA regional office. 
On appeal, the Court held that "the Board improperly reversed 
the standard of proof by requiring the appellant to prove 
entitlement to restoration of his previous  rating." The 
Court noted that the burden is on the Board "to establish, by 
a preponderance of the evidence that a rating reduction is 
warranted."
  
Based upon its review of the entire evidentiary record, the 
Board is of the opinion that a preponderance of the evidence 
does not establish that the veterans hiatal hernia 
materially improved.  At the time of the initial award of the 
30 percent rating for the veterans hiatal hernia, VA 
treatment records showed that he had difficulty swallowing, 
frequent esophagitis, midepigastric pain, and heartburn.  
Recent VA treatment records and examination reports seem to 
show that the veteran had mild esophagitis and gastritis with 
nonspecific duodenitis and dysphagia symptoms, but still 
complained of swallowing difficulty, gas, heartburn, 
epigastric pain and an inability to vomit.  Moreover, in 
January 1997, a VA examiner attributed the veterans 
symptomatology to the 1990 Nissen wrap procedure.  In sum, it 
is the Boards opinion that restoration of the 30 percent 
evaluation is, thus, warranted.  
38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, 
4.114, Diagnostic Code 7346. 


ORDER

Restoration of a 30 percent disability evaluation is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 





		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

- 2 -
